Citation Nr: 0606353	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  04-20 597	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability manifested by 
headaches as a result of surgical treatment by the Department 
of Veterans Affairs in January 2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  December 2002 by the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

On May 18, 2005, the veteran testified at a hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of that hearing is of record. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim decided herein.

2.  There is no competent medical evidence showing that VA 
surgical treatment in January 2001 to remove a pituitary 
tumor from the veteran's brain was the proximate cause of 
headaches or of any additional disability manifested by 
chronic headaches.

3.   There is no competent medical evidence showing that VA 
surgical treatment in January 2001 to remove a pituitary 
tumor from the veteran's brain involved carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the  
surgical treatment or that the proximate cause of the claimed 
additional disability of chronic headaches was an event which 
was not reasonably foreseeable by the VA surgical personnel.

4.  As a layman without medical training or expertise, the 
veteran is not qualified to provide medical opinions.

CONCLUSION OF LAW

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability manifested by 
headaches as a result of VA surgical treatment in January 
2001 is not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 
2002); 38 C.F.R. § 3.361 (2005); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence which is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) which is necessary to substantiate 
the claim; (2) which VA will seek to provide; (3) which the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
which pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim but it is not error to 
provide remedial notice in a case pending before VA on 
November 9, 2000.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 
19 Vet. App. 103, 120 (2005).

VCAA notice letters were furnished by the RO to the veteran 
on the issue of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for headaches in May 2003 
and in October 2003.  The RO's letters informed the veteran 
of the evidence needed to substantiate his claim, of the 
evidence which VA had obtained and would attempt to obtain, 
and of the evidence which he should submit in support of his 
claim.  The RO's letters also advised the veteran that it was 
his responsibility to make sure that VA received all 
pertinent records not in the custody of a federal department 
or agency.  These VCAA notice letters thus included the first 
three elements of notice discussed by the Court in Pelegrini.  
Although the RO did not explicitly request in the VCAA notice 
letters that the veteran provide any evidence in his 
possession he thought was relevant to his claims, during the 
appeal period in this case the veteran has had ample 
opportunity to identify any existing evidence which might 
serve to substantiate his claim and to submit evidence and 
argument in support of his claim.  In light of the foregoing, 
the Board concludes that any deficiency in the wording or in 
the timing of the VCAA notices did not affect the essential 
fairness of the adjudication of the veteran's claim and that 
VA has satisfactorily complied with its duty to notify 
pursuant to the VCAA and its implementing regulations.   See 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005).

VA has also fulfilled the duty to notify pursuant to the VCAA 
and its implementing regulations.  VA obtained the veteran's 
pertinent VA treatment records and afforded him two 
examinations by a VA neurologist and obtained the VA 
neurologist's opinion on the medical issues in this case.  
The veteran and his representative have not identified any 
additional existing evidence which might be relevant to the 
claim on appeal.  Therefore, the Board finds that further 
assistance is not required and the case is ready for 
appellate review.

I. Legal Criteria

Title 38, United States Code § 1151 (West 2002) provides 
that, where a veteran suffers an injury or an aggravation of 
an injury resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected when the proximate cause of 
the additional was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
the proximate cause of the additional disability was an event 
which was not reasonably foreseeable.  

To establish causation, the evidence must show that the VA 
medical or surgical treatment resulted in the veteran's 
additional disability.  Merely showing that a veteran 
received care or treatment and that he has an additional 
disability does not establish cause.  38 C.F.R. § 3.361 
(c)(1) (2005).  VA medical or surgical treatment cannot cause 
the continuance or natural progress of a disease for which 
the treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease proximately caused 
the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) 
(2005).  The proximate cause of disability is the action or 
event which directly caused the disability as distinguished 
from a remote contributing cause.  38 C.F.R. § 3.361(d) 
(2005).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but it must be one 
which a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk which a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17. 32.  38 C.F.R. § 3.361(d)(2) (2005). 

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2004).

An opinion by a layman on a question of medical diagnosis or 
medical causation lacks probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).



II. Factual Background and Analysis

The record reveals that, after the veteran was seen by a VA 
ophthalmologist to evaluate complaints of loss of vision and 
of headaches, he underwent a VA MRI of his brain in October 
2000 which revealed a large adenoma of the pituitary gland, 
and he then underwent the surgical procedure of transnasal 
resection of the tumor at a VA Medical Center (VAMC) in 
January 2001.  The Board notes that an "adenoma" is a 
benign epithelial tumor in which the cells form recognizable 
glandular structures or in which the cells are clearly 
derived from glandular epithelium.   See Dorland's 
Illustrated Medical Dictionary 26 (28th ed., 1994).  

At a VA neurological examination in October 2001, which the 
Board notes was approximately nine months after a VA surgeon 
excised the benign pituitary gland tumor from the veteran's 
brain, and thereafter, the veteran has asserted that he did 
not in fact have any headaches prior to the January 2001 VA 
surgery and he has stated his personal belief that the VA 
surgical treatment which he received in January 2001 caused 
him to suffer chronic headaches.  However, the VA neurologist 
who conducted three neurological examinations of the veteran 
in October 2001, June 2002, and February 2003 has reported 
that, based on his review of the veteran's pertinent VA 
treatment records and the three clinical examinations of the 
veteran which he performed, regardless of whether the 
veteran's headaches had onset before the January 2001 VA 
surgery, as is documented in his VA treatment records, or the 
headaches had onset after the January 2001 VA surgery, such 
headaches are residuals of the postoperative benign pituitary 
tumor or, possibly, of some post-operative adhesions and were 
not caused by the VA surgery.  

The VA neurologist who conducted the veteran's VA 
neurological examinations in October 2001, June 2002, and 
February 2003 has also stated an opinion that the surgical 
excision at a VAMC in January 2001 of the pituitary tumor 
found on the October 2000 VA MRI of the veteran's brain and 
the follow-up care which the veteran received from VA did not 
involve any lack of proper skill or other fault by the VA 
surgical and medical personnel who treated the veteran.  
There is no medical opinion of record contrary to this 
opinion of the VA neurologist.

In January 2005, on VA Form 646, Statement of Accredited 
Representative in Appealed Case, the veteran's representative 
stated that the veteran was alleging that his VA surgical 
treatment in January 2001 involved negligence.  The veteran's 
representative did not state any reason for this allegation 
by the veteran.

The question of whether the veteran's surgery at a VAMC in 
January 2001 was the proximate cause of any additional 
disability, to include chronic headaches, the question of 
whether the veteran's VA surgical treatment in January 2001 
involved carelessness, negligence, lack of proper skill, 
error in judgment, or similar fault on VA's part, and the 
question of whether the proximate cause of the veteran's 
claimed additional disability of chronic headaches was an 
unforeseeable event during his VA treatment in January 2001 
are all, the Board finds, questions which require medical 
judgment, and so the Board finds that the only probative 
evidence on those questions would be competent medical 
evidence.  

The record in this case contains no competent medical 
evidence tending to show that the veteran's VA surgery in 
January 2001 was the proximate cause of his claimed chronic 
headaches or of any other additional disability.  The record 
in this case also contains no competent medical evidence 
tending to show that the veteran's VA surgery in January 2001 
involved any carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part.  
The record in this case also contains no competent medical 
evidence tending to show that the proximate cause of the 
veteran's claimed additional disability of chronic headaches 
was an unforeseeable event during his VA treatment in January 
2001.  The VA neurologist who conducted the veteran's VA 
neurological examinations in October 2001, June 2002, and 
February 2003 found that the veteran's VA surgical treatment 
in January 2001 did not result in any additional disability 
and that such VA treatment did not involve any fault on VA's 
part.  There is no evidence of record that any treating or 
examining physician has found that the proximate cause of the 
veteran's claimed additional disability of chronic headaches 
was an unforeseeable event during his VA treatment in January 
2001. 

In sum, because there is no competent medical evidence of 
record favorable to the veteran's claim on the medical issues 
stated above, which are the determinative issues in the case, 
and the Board has found that the only probative evidence on 
those issues would be competent medical evidence, the Board 
must conclude that there is no competent or credible evidence 
whatsoever showing entitlement to the benefit sought by the 
veteran in this appeal.  The veteran's personal opinions that 
his VA surgery in January 2001, which excised a pituitary 
adenoma that, as shown by a VA MRI in January 2002, has not 
recurred, caused him to develop a chronic headache disorder 
by reason of some unspecified negligence, lack of proper 
skill, or error in judgment by the VA surgical team, has no 
probative value because of the veteran's lack of 
qualifications necessary to provide medical opinions.  See 
Espiritu, supra.  For these reasons, the Board must conclude 
that the veteran is not entitled to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
manifested by headaches as a result of VA surgical treatment 
in January 2001.  See 38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.361 (2005).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability manifested by 
headaches as a result of VA surgical treatment in January 
2001 is denied.




____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


